PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 2231–50
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 16/027,961
Filing Date: 07/05/2018
Appellant(s): Fujitsu Ltd.


_____________________________
Susan S. Morse (Registration No. 35,292)
For Appellant
EXAMINER'S ANSWER





This is in response to the Appeal Brief filed 05/02/2022 appealing from the Non-–Final Office Action mailed on 10/18/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 10/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 (2) Response to Argument.
Regarding 'VII. ARGUMENT', Appellant argues, (see page 3, 2nd paragraph to page 4, 3rd paragraph):
'… claims 1, 7, and 8 recite, inter alia, detecting, "when the distance is equal to or larger than a predetermined value, that a change in a state of the object has occurred during the first period" (emphasis added). It is submitted that, as set forth, e.g., paragraph [0051] of the Specification, using Betti numbers to detect changes in the topology, i.e., the state of the object, accuracy of such detection may be improved.
… even if the subject matter of the claims is directed to a mathematical concept, it realizes the technical effects as follows:
The sensing of change in the first embodiment does not limit multidimensional time series data to which the sensing is applicable, not as in the related technology that is represented in the column of background art (for example, the invariant analysis or the subspace method), and the sensing of the first embodiment is applicable to more types of multidimensional time series data. In other words, it is possible to appropriately sense a change in multidimensional time series data with a possibility that false sensing may occur when the related technology is used and thus improve accuracy of sensing a change.
(paragraph [0051] of the Specification)
The examples of the "multidimensional time series data" stated above are described as follows:
... The time series data is, for example, biological data (time series data of the heart rate, brain waves, pulses, body temperature, or the like), data that is measured by sensors (time series data of a gyro sensor, acceleration sensor, geomagnetic sensor, or the like), financial data (time series data of interest, commodity prices, balance of international payments, stock prices, or the like), natural environment data (time series data of temperature, humidity, carbon dioxide concentration or the like) or social data (data of labor statistics, population statistics, or the like).
(paragraph [0021] of the Specification)
The example of the technical effects realized by the claimed invention is described in paragraphs [0052]-[0058] of the Specification which explain that it is not possible for the invariant analysis on multidimensional time series data indicated in Fig. 17 to properly sense a change therein, whereas it is possible by the claimed invention. Another example is described in paragraphs [0060]-[0065] and [0067] of the Specification which explain that it is not possible for the subspace method on multidimensional time series data indicated in Fig. 27 to properly sense a change therein, whereas it is possible by the claimed invention.
In particular, by using distances between Betti numbers as recited in the independent claims to detect a change in a state of an object, rather than invariant analysis, changes in an object that were not previously detectable may be detected.
As the independent claims all recite using Betti numbers to detect a change in a state of an object, the independent claims are similar to cases listed as examples of cases that showed improvement in MPEP 2106.05(a) Improvements To Functioning of a Computer or to Any Other Technology or Technical Field, e.g., Enfish, LLC v. Microsoft Corp.… (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea), McRO, Inc. v. Bandai Namco Games Am. Inc.… (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process), Visual Memory, LLC v. NVIDIA Corp.… (claims to an enhanced computer memory system were directed to an improvement in computer capabilities and not an abstract idea), and so on, or with MPEP 2106.04(d)(1), which states:
" ... , if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification"'.

Examiner's response:
Appellant's arguments should not be found persuasive, since "calculating a distance between the generated Betti number sequence data and another Betti number sequence data", as claimed, is a mathematical calculation and thus an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). Appellant argues '… by using distances between Betti numbers as recited in the independent claims to detect a change in a state of an object, rather than invariant analysis, changes in an object that were not previously detectable may be detected. As the independent claims all recite using Betti numbers to detect a change in a state of an object, the independent claims are similar to cases listed as examples of cases that showed improvement…' (see Appeal Brief page 4, 2nd paragraph to page 4, 3rd paragraph); however, more accurate, improved, and novel math are species of the genus math. More accuracy, improvement, and novelty of an abstract idea are not improvements to the computer itself or another technology (emphasis added), since mathematical calculations are abstract ideas. Therefore, Appellant's cited precedential cases (see page 4, 3rd paragraph) do not parallel the examined application.
As pointed out by Appellant (see Appeal Brief page 3, 4th paragraph) '… the sensing of the first embodiment is applicable to more types of multidimensional time series data. In other words, it is possible to appropriately sense a change in multidimensional time series data with a possibility that false sensing may occur when the related technology is used and thus improve accuracy of sensing a change. (paragraph [0051] of the Specification)'. Since data is intangible, detecting/sensing changes of data is an abstract idea itself. MPEP 2106.04(a)(2) reads 'I. MATHEMATICAL CONCEPTS… a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula… Digitech1 (Digitech hereinafter)… holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea…' (emphasis added). This idea is similar to the basic concept of manipulating information using mathematical relationships, e.g., converting numerical representation in Gottschalk v. Benson (Gottschalk v. Benson2 hereinafter), which has been found by the courts to be an abstract idea. MPEP 2106.04(a)(2) also reads 'I. MATHEMATICAL CONCEPTS The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson…' (emphasis added).

Applicant further argues, (see page 4, 3rd paragraph to page 5, next to last paragraph):
'" ... , if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification"'
… the pending claims do include additional elements that transform the claims into being patent-eligible as in BASCOM Global Internet Services. Inc. v. AT&T Mobility LLC…
The analysis in BASCOM… states:
The claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. Such claims would not contain an inventive concept See Cybersource Corp. v. Retail Decisions. Inc.… (reasoning that the use of the Internet to verify a credit card transaction does not meaningfully add to the abstract idea of verifying the transaction). Nor do the claims preempt all ways of filtering content on the Internet; rather, they recite a specific, discrete implementation of the abstract idea of filtering content. Filtering content on the Internet was already a known concept, and the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. As explained earlier, prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible one-size-fits-all scheme. BASCOM asserts that the inventors recognized there could be a filter implementation versatile enough that it could be adapted to many different users' preferences while also installed remotely in a single location. Thus, construed in favor of the nonmovant ----- BASCOM	the claims are "more than a drafting effort designed to monopolize the [abstract idea] "Alice… Instead, the claims may be read to "improve[] an existing technological process." Id. at 2358 (discussing the claims in Diehr…

The conclusion in BASCOM… states:
While the claims of the '606 patent are directed to the abstract idea of filtering content, BASCOM has adequately alleged that the claims pass step two of Alice's two-part framework. BASCOM has alleged that an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea. We find nothing on this record that refutes those allegations as a matter of law or justifies dismissal under Rule 12(b)(6). We therefore vacate the district court's order granting AT&T's motion to dismiss under FRCP 12(b)(6) and remand so that the case may proceed.
Similarly, as noted above, the pending claims are directed to using distances between Betti numbers, rather than invariant analysis, to determine a change in state of an object. Thus, changes in an object that may not be detected using the invariant analysis may now be detected. Therefore, the pending claims clearly transform any alleged abstract idea into a particular, practical application, as they are directed to improving an existing technological process.
Thus, significantly more than an abstract idea is now claimed. Moreover, each of the claims, to the extent the claims include an abstract idea, integrate that abstract idea into a practical application. Finally, the claims are directed to an improvement in technology for detecting a state of an object, not to an abstract idea…'.

Examiner's response:
Appellant's arguments should not be found persuasive, because the claims provide no additional elements/limitations such that an improvement to the computer itself or another technology is realized (emphasis added). About "additional elements", BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, (BASCOM3 hereinafter), reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). Appellant argues ("claims are directed to using distances between Betti numbers, rather than invariant analysis, to determine a change in state of an object"). About the argued "determine a change in state of an object", as pointed out by Appellant (see Appeal Brief page 3, 4th paragraph) '… the sensing of the first embodiment is applicable to more types of multidimensional time series data. In other words, it is possible to appropriately sense a change in multidimensional time series data with a possibility that false sensing may occur when the related technology is used and thus improve accuracy of sensing a change. (paragraph [0051] of the Specification)'. Since data is intangible, detecting/sensing changes of data is an abstract idea itself, as opposed to an additional element. An abstract idea cannot be an additional element, and thus an abstract idea cannot add an inventive concept to another claimed abstract idea to render it patentable. It is clear that an abstract idea, which is itself a judicial exception, cannot add significantly more to a judicial exception. MPEP 2106.04(a)(2) reads 'I. MATHEMATICAL CONCEPTS… a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula… Digitech… holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea…' (emphasis added). This idea is similar to the basic concept of manipulating information using mathematical relationships, e.g., converting numerical representation in Gottschalk v. Benson, which has been found by the courts to be an abstract idea. MPEP 2106.04(a)(2) also reads 'I. MATHEMATICAL CONCEPTS The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson…' (emphasis added).
As to the “reading, from a storage, multidimensional time series data that includes values of sets of time series data on an object” limitations, they appear to be analogous to “mere data gathering” (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See collecting information and analyzing it at issue in Electric Power Group4. 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). The claims recite the additional elements of "computer-readable recording medium", "computer", "storage", and “processor”. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or another technology is realized (emphasis added). Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. MPEP 2106.04(d) reads 'The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible)... the Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’’)'.
Therefore, the claims do not amount to significantly more than the abstract idea itself.



Respectfully submitted,
/JUAN C OCHOA/             Primary Examiner, Art Unit 2146                                                                                                                                                                                           


Conferees:
/KAMINI S SHAH/             Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                           
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)
        2 Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972)
        3 No. 2015-1763 (Fed. Cir. June 27, 2016)
        4 Electric Power Group LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016